i          i         i                                                                           i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-08-00903-CV

               IN RE RAILCREW EXPRESS, INC., Raudin McCormick, and Juan Hartado

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 15, 2008, relators filed a petition for writ of mandamus and a motion for

temporary relief. This court has determined that the relators are not entitled to the relief sought.

Therefore, the motion and petition are DENIED. TEX . R. APP . P. 52.8(a).



                                                               PER CURIAM




           1
         … This proceeding arises out of Cause No. 2007-CVE-002205-03, styled Mary Hernandez v. Juan Hurtado
and Raudin McCormick, Inc. d/b/a Railcrew Express, pending in the 341st Judicial District Court, W ebb County, Texas,
the Honorable Elma Salinas Ender presiding.